Citation Nr: 1001335	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1982 to 
February 1983, and from February 2004 to January 2005, with 
over 21 years of inactive duty service in the National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board denied the claim on appeal by a July 2008 decision.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a June 2009 
Joint Motion for Remand (Joint Motion), the Court remanded 
this appeal in June 2009 for development in compliance with 
the Joint Motion.


FINDING OF FACT

The medical evidence of record shows that the Veteran's right 
knee range of motion is limited to, at most, 110 degrees of 
flexion and 0 degrees of extension.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5260 (2009).


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's July 
2008 decision, which denied the Veteran's claim for an 
initial evaluation in excess of 10 percent for 
osteoarthritis, right knee, finding that (1) the Board did 
not provide adequate reasons and bases for its determination 
that the Veteran and his former employer's lay statements, 
dated after his October 2005 VA examination, were not 
probative, when viewed with the rest of the record; and (2) 
VA had not fulfilled its duty to assist the Veteran by 
failing to afford him a VA examination subsequent to the 
receipt of lay statements which included his contentions that 
his osteoarthritis, right knee, had worsened.  Therefore, the 
Board decision of July 3, 2008 failed to provide the Veteran 
due process under the law.  Accordingly, in order to prevent 
prejudice to the Veteran, the July 3, 2008 decision of the 
Board must be vacated in its entirety, and a new decision 
regarding the issue is entered below as if the July 2008 
Board decision had never been issued.  Accordingly, the July 
3, 2008 decision of the Board is vacated.


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

The RO's September 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a readjudication of the claim); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini, 18 Vet. App. at 120.

With respect to the Dingess requirements, the RO's March 2006 
and November 2006 letters provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  

Moreover, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (finding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA has also provided the Veteran with VA examinations 
in October 2005 and April 2009 to determine the severity of 
his osteoarthritis, right knee.  38 C.F.R. § 3.159(c)(4).  
The April 2009 VA examiner reviewed the Veteran's claims 
file, considered the Veteran's statements and medical 
history, and conducted a physical examination, to include 
range of motion testing, as well as consideration of pain, 
weakness, fatigue, and lack of endurance.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, VA has 
fulfilled its duty to assist the Veteran by affording him a 
recent and adequate VA examination in connection with his 
claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran appealed the RO's January 2006 rating decision 
which granted service connection for osteoarthritis, right 
knee, and assigned an initial noncompensable evaluation, 
effective January 16, 2005, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5260-5010.  The RO subsequently issued a 
December 2006 rating decision which granted an initial 
evaluation of 10 percent for this condition, effective 
January 16, 2005.  See AB v. Brown, 6 Vet. App. 35 (1993).

The hyphenated code indicates that the Veteran's 
osteoarthritis, right knee, includes both traumatic 
arthritis, Diagnostic Code 5010, and limitation of flexion of 
the leg, Diagnostic Code 5260.  38 C.F.R. § 4.27 (2009).  
Diagnostic Code 5010 directs that arthritis due to trauma, 
substantiated by x-ray evidence, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent evaluation, and flexion that is limited 
to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
extension that is limited to 5 degrees is noncompensable, 
extension that is limited to 10 degrees warrants a 10 percent 
evaluation, and extension that is limited to 15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2009).  Recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when 
it is slight and a 20 percent evaluation when it is moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

A September 2004 private treatment record indicated that the 
Veteran underwent an x-ray of his right knee.  The impression 
was mild degenerative change at the patellofemoral joint.  
The x-ray revealed minimal spurring at the inferior aspect of 
the patellofemoral joint.  It was noted that no other 
significant osteoarthritis was present.  It was further noted 
that no fracture or destructive process or significant joint 
effusion was seen.

In October 2005, the Veteran underwent a VA examination in 
connection with his claims for service connection for a low 
back disorder, bilateral foot disorder, and bilateral knee 
disorder.  It was indicated that the Veteran's claims file 
was reviewed.  It was noted that the Veteran had experienced 
chronic pain in the knees since 2004, following running and 
road marches during military service.  It was further noted 
that the pain was intermittent, precipitated by jogging or 
running for over two miles, and relieved by rest.  It was 
also noted that there was no swelling, erythema, or increased 
temperature in either knee, and that the pain was worse in 
the right knee.  Finally, it was noted that there was 
occasional popping of the right knee, there had been no 
locking, dislocation, or subluxation in either knee, and 
there was no instability of the knees. 

Physical examination of the knees revealed no redness, 
increased temperature, swelling, obvious deformity, 
tenderness, effusion, instability, or laxity of the medial 
and lateral collateral ligaments.  Physical examination 
further revealed negative McMurray and Lachmann tests.  Range 
of motion testing revealed right knee flexion from 0 to 140 
degrees, and left knee flexion from 0 to 140 degrees.  It was 
noted that with repetitive use of each knee, there was no 
pain, weakness, fatigue, or lack of endurance.  It was 
further noted that there was no reduction in range of motion 
or function with repetitive use of either knee.  It was also 
noted that September 2004 x-rays of the left knee were 
normal, and September 2004 x-rays of the right knee revealed 
minimal spurring at the right inferior aspect of the 
patellofemoral joint.  The diagnosis was degenerative 
arthritis of the knees.

In conjunction with the October 2005 VA examination, the 
Veteran also underwent x-rays of the knees, which revealed no 
acute fracture or dislocation, mild degenerative changes of 
the patellofemoral and femorotibial joints bilaterally with 
some joint space narrowing, and no destructive or erosive 
bony changes.  

In a January 2006 letter submitted by the Veteran's private 
doctor, it was noted that x-rays of the right knee revealed 
early degenerative changes in the right knee and first 
metatarsalphalangeal head.  The private doctor diagnosed 
post-traumatic arthritis stemming from an accident in the 
1980s.  

In his January 2006 notice of disagreement, the Veteran 
contended that he was unable to run two miles, and he 
experienced pain everyday, swelling and increased warmth 
after any amount of activity, instability with climbing, and 
constant popping.  The Veteran also contended that he was 
physically unable to work in his trained profession due to 
knee and foot pain, and he had to work a sedentary job and 
take a great pay cut.  

In a March 2006 letter submitted by the Veteran's former 
employer, it was noted that during the Veteran's period of 
employment, from April 1996 to March 2005, he visited his 
personal doctor on several occasions.  It was further noted 
that 

due to [the Veteran's] medical inability 
to climb ladders or stairs this limited 
his ability to accomplish his assigned 
duties resulting in careful selection or 
hand-picking of his assignments.  His 
duties as a certified HVAC technician was 
[sic] severely hampered by his military 
injuries resulting in an inability to 
routinely accomplish assignments.  Due to 
his inability to complete his assigned 
duties it was agreed that [the Veteran] 
needed to find a different line of work . 
. . one in which his disabilities would 
not affect his job performance.

A March 2009 VA treatment record indicated the Veteran's 
chief complaint was right knee pain.  It was noted that the 
Veteran was starting to get pain in his right knee described 
as sharp pain, and that it would give out, especially on 
ladders.  

In April 2009, the Veteran reported at a VA examination that 
he experienced chronic pain in both knees since 2004, 
following running and road marches during military service.  
He further noted that the pain was intermittent until 2007, 
there had since been a worsening of pain in the right knee, 
and that pain in the right knee was now constant.  

With respect to the Veteran's right knee pain, on a scale of 
1 to 10, 1 being almost no pain, and 10 being unbearable 
pain, the Veteran rated his pain while sitting in a chair as 
2 out of 10; with standing, as 5 out of 10; after climbing 
six or seven steps on a stairway, as 8 out of 10; and after 
walking 200 yards, as 7 out of 10.  The Veteran further 
reported that if he was on his feet or walked for over one 
half hour, he had mild swelling and stiffness of the right 
knee, which subsided with rest.  He indicated that there was 
no erythema or increased swelling of the right knee.  He 
further reported that the right knee would become unstable 
and give out if he climbed a ladder or a flight of stairs.  
The Veteran stated that there had been no locking of either 
knee, he never had surgery on either knee, and he did not use 
a brace, cane, crutches, walker, or special shoes.

With respect to his work, the Veteran reported that he did 
light maintenance work on commercial buildings, and in this 
capacity, he avoided climbing ladders or stairs, as well as 
bending, stooping, and lifting and carrying more than ten 
pounds.  With respect to activities of daily living, it was 
noted that the Veteran needed assistance with some of his 
activities because of his back condition, but not because of 
his knee condition.  

Physical examination revealed normal posture and gait, no 
obvious deformity of either knee, and no erythema, increased 
temperature, swelling, tenderness, or effusion of either 
knee.  Physical examination further revealed left quadriceps 
strength of 4/4, and right quadriceps strength of 4/5.  
Physical examination also revealed no wasting of the 
periarticular muscles in either knee, no laxity of the medial 
and lateral collateral ligaments in either knee, and negative 
McMurray and Lachmann tests.  It was noted that the Veteran 
was able to hop on his left leg, but not on his right leg, 
and he was unable to squat.  Instability of the right knee 
was found.

Range of motion testing of the right knee revealed flexion 
from 0 to 130 degrees, with painful motion from 110 to 130 
degrees.  It was noted that upon repetitive movements of the 
right knee, there was increasing pain, weakness, fatigue, and 
lack of endurance, and that pain and fatigue were major 
factors which reduced flexion by 20 degrees with repetitive 
movements.  X-rays taken in conjunction with the April 2009 
VA examination revealed mild degenerative changes, 
bilaterally.  The diagnosis was degenerative arthritis of the 
knees.  The examiner noted that there had been a worsening of 
degenerative arthritis in the right knee, with moderate 
impairment of function of the right knee.  

Based on the evidence discussed above, the record does not 
support an initial evaluation in excess of 10 percent for the 
Veteran's osteoarthritis, right knee.  Subjectively, the 
Veteran's osteoarthritis, right knee is manifested by pain, 
giving out after climbing a ladder or flight of stairs, and 
mild stiffness and swelling after being on his feet or 
walking for over one half hour.  Objectively, the Veteran's 
osteoarthritis, right knee, is manifested by flexion from 0 
to 130 degrees, with increasing pain, weakness, fatigue, and 
lack of endurance upon increasing movements of the right 
knee, that reduced flexion by 20 degrees to 110 degrees with 
repetitive movements, due to pain and fatigue.  There was no 
obvious deformity, erythema, increased temperature, 
stiffness, swelling, locking, wasting of the periarticular 
muscles, or laxity of the medial and lateral collateral 
ligaments found.  

As noted above, under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The medical evidence of record shows that the 
Veteran's right knee range of motion is limited to, at most, 
110 degrees of flexion and 0 degrees of extension.  
Accordingly, a rating in excess of 10 percent is not 
warranted based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  In addition, separate 
ratings for limitation of flexion and extension are not 
warranted, as the record does not show that the Veteran's 
right knee range of motion has ever been limited to a 
compensable degree in either flexion or extension.  See Id.; 
see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Other diagnostic codes pertaining to the knee have been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
While the issue of entitlement to an initial evaluation in 
excess of 10 percent for right knee osteoarthritis was 
pending before the Court, the RO issued a rating decision in 
June 2009, granting service connection for right knee 
instability, associated with right knee osteoarthritis, 
effective October 3, 2008, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997) (arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability).  

There was no evidence of ankylosis, dislocation or removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, 5263 (2009).  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
these alternative diagnostic codes.

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  The Veteran contended that he 
was unable to run two miles, and he experienced pain 
everyday, swelling and increased warmth after any amount of 
activity, instability with climbing, and constant popping.  
The Veteran also contended that he was physically unable to 
work in his trained profession due to knee and foot pain, and 
he had to work a sedentary job and take a great pay cut.  The 
Veteran's former employer stated that the Veteran's duties as 
a certified HVAC technician were severely hampered by his 
military injuries.  Nevertheless, the VA examiner in April 
2009 found that the Veteran needed assistance with his 
activities because of his back condition, and not because of 
his knee condition.  Moreover, the April 2009 VA examiner 
reported that range of motion testing revealed flexion to 130 
degrees, and that upon repetitive movements of the right 
knee, there was increasing pain, weakness, fatigue, and lack 
of endurance, which reduced flexion by 20 degrees to 110 
degrees.  The VA examiner also noted that the Veteran did not 
use a brace, cane, crutches, walker, or special shoes.  
Accordingly, the medical evidence of record has quantified 
the additional functional loss shown by the right knee based 
on increasing pain, weakness, fatigue, and lack of endurance 
which caused additional limitation of motion.  However, the 
additional limitation of motion is not beyond that 
contemplated by the currently assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 
206.

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings 
decision for different periods of time, based on the facts 
found) are warranted.  Fenderson, 12 Vet. App. at 126.  While 
there may have been day-to-day fluctuations in the Veteran's 
right knee osteoarthritis, the evidence shows no distinct 
periods of time, since service connection became effective in 
January 2005, during which his osteoarthritis, right knee, 
has varied to such an extent that a rating greater or less 
than 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 
(2009) (VA will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the assigned 
10 percent rating inadequate.  The Veteran's right knee 
osteoarthritis is evaluated as degenerative arthritis, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003, 5260, 5261.  As noted above, the Veteran's 
right knee osteoarthritis is manifested by symptoms of pain, 
giving out after climbing a ladder or flight of stairs, and 
mild stiffness and swelling after being on his feet or 
walking for over one half hour, but no obvious deformity, 
erythema, increased temperature, stiffness, swelling, 
locking, wasting of the periarticular muscles, or laxity of 
the medial and lateral collateral ligaments.  

When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
10 percent disability rating for his right knee 
osteoarthritis.  A rating in excess thereof is provided for 
certain manifestations of knee disorders but the evidence of 
record does not demonstrate that such manifestations are 
present in this case.  Accordingly, the criteria for a 10 
percent disability rating more than reasonably describes the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
in excess of 10 percent for osteoarthritis, right knee, at 
any time during the period pertinent to this appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126. 


ORDER

An initial evaluation in excess of 10 percent for 
osteoarthritis, right knee, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


